 

Exhibit 10.8

 

Execution Version

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), is made and
entered into as of December 5, 2018, by and among ITT HOLDINGS LLC, a Delaware
limited liability company (the “US Borrower”) and a wholly-owned direct
Subsidiary of IMTT HOLDINGS LLC, IMTT-QUEBEC INC., a Canadian corporation, and
IMTT-NTL, LTD., a Canadian corporation (together with IMTT-QUEBEC INC., each a
“Canadian Borrower” and collectively, the “Canadian Borrowers”, and together
with the US Borrower, the “Borrowers”), the Guarantors party hereto, some or all
of the lenders identified on the signature pages hereto as “Existing Lenders” or
“Existing Canadian Lenders” (collectively, the “Existing Lenders”), each lender
identified on the signature page hereto as a “New Lender” (collectively, the
“New Lenders”, and together with the Existing Lenders, the “Lenders”) and
SUNTRUST BANK, in its capacity as Administrative Agent for the Lenders (the
“Administrative Agent”).

 

WITNESSETH:

 

WHEREAS, the Borrowers, the Guarantors, the Existing Lenders and the
Administrative Agent are parties to that certain Credit Agreement, dated as of
May 21, 2015 (as amended by the First Amendment to Credit Agreement, dated as of
November 28, 2016 and as further amended, restated, supplemented or otherwise
modified from time to time prior to the date hereof, the “Credit Agreement”;
capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Credit Agreement), pursuant to which the Lenders
have made certain financial accommodations available to the Borrowers; and

 

WHEREAS, the Borrowers have requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement, and subject to the terms
and conditions hereof, the Lenders party hereto are willing to do so;

 

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Borrowers, the Lenders party hereto and
the Administrative Agent agree as follows:

 

1.             Amendments.

 

(a)           The definition of “Bond Mandatory Put Date” in Section 1.01 of the
Credit Agreement is hereby amended by replacing “May 21, 2022” with “December 5,
2025”.

 

(b)           The definition of “Consolidated Material Project EBITDA
Adjustments” in Section 1.01 of the Credit Agreement is hereby amended and
restated in its entirety with the following:

 

 

 

 

“Consolidated Material Project EBITDA Adjustments” means, with respect to each
Material Project:

 



(x) prior to the Commercial Operation Date of such Material Project (but
including the Fiscal Quarter in which such Commercial Operation Date occurs), a
percentage (based on the then-current completion percentage of such Material
Project) of an amount determined by the US Borrower in its reasonable, good
faith judgment, with the approval of the Administrative Agent (such approval not
to be unreasonably withheld), as (1) the projected Consolidated EBITDA for any
period attributable to such Material Project for the first 12-month period
following the scheduled Commercial Operation Date of such Material Project, plus
(2) the projected cash payments that will be received by the Loan Parties under
any duly executed Capitalized Customer Contracts related to such Material
Project for the first 12-month period following the scheduled Commercial
Operation Date of such Material Project (such amounts in both clauses (1) and
(2) above to be determined based on customer contracts relating to such Material
Project, the creditworthiness of the other parties to such contracts, and
projected revenues from such contracts, tariffs, capital costs and expenses,
scheduled Commercial Operation Date, commodity price assumptions and other
factors deemed appropriate by US Borrower in its reasonable, good faith
judgment, with the approval of the Administrative Agent (such approval not to be
unreasonably withheld)), which such amount set forth in clauses (1) and (2)
above may, at the option of the Borrowers, be added to actual Consolidated
EBITDA for any period for the Fiscal Quarter in which construction of such
Material Project commences and for each Fiscal Quarter thereafter until the
Commercial Operation Date of such Material Project (including the Fiscal Quarter
in which such Commercial Operation Date occurs, but net of any actual
Consolidated EBITDA attributable to such Material Project following such
Commercial Operation Date); provided that if the actual Commercial Operation
Date does not occur by the scheduled Commercial Operation Date, then the
foregoing amount shall be reduced, for quarters ending after the scheduled
Commercial Operation Date to (but excluding) the first full quarter after its
Commercial Operation Date, by the following percentage amounts depending on the
period of delay (based on the period of actual delay or then-estimated delay,
whichever is longer): (i) 90 days or less, 0%, (ii) longer than 90 days, but not
more than 180 days, 25%, (iii) longer than 180 days but not more than 270 days,
50%, and (iv) longer than 270 days, 100%; and

 

(y) beginning with the first full Fiscal Quarter following the Commercial
Operation Date of a Material Project and for the two immediately succeeding
Fiscal Quarters, an amount determined by the US Borrower in its reasonable, good
faith judgment, with the approval of the Administrative Agent (such approval not
to be unreasonably withheld), as (1) the projected Consolidated EBITDA
attributable to such Material Project (determined in the same manner as set
forth in clause (i) above) for the balance of the four full Fiscal Quarter
period following such Commercial Operation Date, which may, at the Borrowers’
option, be added to actual Consolidated EBITDA for such Fiscal Quarters, plus
(2) the projected cash payments that will be received by the Loan Parties under
duly executed Capitalized Customer Contracts related to such Material Project
for the balance of the four full Fiscal Quarter period following such Commercial
Operation Date (excluding cash payments actually received under such Capitalized
Customer Contract during such period).

 

 

 

 

Notwithstanding the foregoing:

 

(x) no such additions shall be allowed with respect to any Material Project or
any Capitalized Customer Contract unless (a) the Borrower Representative shall
have delivered to the Administrative Agent written pro forma projections of
Consolidated EBITDA or projected cash payments under any Capitalized Customer
Contract for any period attributable to such Material Project or such
Capitalized Customer Contract, as applicable, and (b) the Administrative Agent
shall have approved such projections (such approval not to be unreasonably
withheld) and shall have received such other information and documentation as
the Administrative Agent may reasonably request, all in form and substance
reasonably satisfactory to the Administrative Agent;

 

(y) Administrative Agent shall notify the Borrower Representative no later than
30 days after receipt of such projections as to whether any proposed
Consolidated Material Project EBITDA Adjustment is approved; and

 

(z) the aggregate amount of all Consolidated Material Project EBITDA Adjustments
during any period shall be limited to 20% of the total Consolidated EBITDA for
such period.

 

(c)           The definition of “Consolidated Total Funded Debt” in Section 1.01
of the Credit Agreement is hereby amended by (i) replacing “$15,000,000” with
“$25,000,000” and (ii) replacing “$75,000,000” with “$100,000,000”;

 

(d)           The definition of “Defaulting Lender” in Section 1.01 of the
Credit Agreement is hereby amended by replacing clause (iv) in its entirety with
the following:

 

(iv)       any Lender that has, or has a direct or indirect parent company that
has, (A) become the subject of a proceeding under any Debtor Relief Law, (B) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (C) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.

 

 

 

 

(e)           The definition of “Governmental Authority” in Section 1.01 of the
Credit Agreement is amended by adding the phrase “(including any supra-national
bodies such as the European Union or the European Central Bank)” at the end
thereof;

 

(f)            The definition of “Leverage Ratio” in Section 1.01 of the Credit
Agreement is hereby amended by adding “plus (D) any Consolidated Contract EBITDA
Adjustments,” before “in each case”;

 

(g)           The definition of “Responsible Officer” in Section 1.01 of the
Credit Agreement is hereby amended by (i) adding “, the chief banking officer”
after the first instance of “chief financial officer” and (ii) adding “, the
chief accounting officer” after the second instance of “chief financial
officer”;

 

(h)           The definition of “Sanctioned Country” in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety with the
following:

 

“Sanctioned Country” shall mean, at any time, a country, region or territory
that is, or whose government is, the subject or target of any Sanctions.

 

(i)            The definition of “Stated Revolver Maturity Date” in Section 1.01
of the Credit Agreement is hereby amended by replacing “May 21, 2020” with
“December 5, 2023”.

 

(j)            Section 1.01 of the Credit Agreement is further amended by
removing the definition of “Lender Insolvency Event”;

 

(k)           Section 1.01 of the Credit Agreement is further amended by adding
the following new definitions in proper alphabetical order:

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time that is described in the EU Bail-In Legislation
Schedule.

 

“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.

 

 

 

 

“Capitalized Customer Contract” shall mean any customer contract to which a Loan
Party is a party that (x) such Loan Party is required to treat as a capital
lease or financing lease under GAAP, with some or all of the payments to the
Loan Parties reflected as repayment of principal and interest rather than rent
and (y) has generated cash payments to the Loan Parties over the trailing four
Fiscal Quarter period (or if executed during the trailing four Fiscal Quarter
period is expected to generate cash payments to the Loan Parties in the next
four Fiscal Quarter period) of at least $1,000,000.

 

“Consolidated Contract EBITDA Adjustments” shall mean, for the Loan Parties for
any period, the aggregate cash payments received by the Loan Parties under
Capitalized Customer Contracts during such period.

 

“Consolidated Net Tangible Assets” shall mean, at any date, the net book value
of all assets of the US Borrower and its Subsidiaries, after deducting any
reserves applicable thereto, which would be treated as intangible assets under
GAAP, including, without limitation, good will, trademarks, trade names, service
marks, brand names, copyrights, patents and unamortized debt discount and
expense, organizational expenses and the excess of the equity in any Restricted
Subsidiary over the cost of the investment in such Restricted Subsidiary.

 

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country that is subject to the supervision of
an EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

 

 

 

“Priority Indebtedness” shall mean (without duplication), as of the date of any
determination thereof, the sum of (i) all Indebtedness of Subsidiaries
(excluding (x) Indebtedness owing to any Loan Party, (y) Indebtedness of any US
Loan Party and (z) Indebtedness under the Canadian Commitment), and (ii) all
Indebtedness of the Loan Parties secured by Liens other than Indebtedness
secured by Liens permitted by clauses (a) through (h), inclusive, of Section
9.2.

 

“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Screen Rate” shall mean the rate as displayed on the applicable Reuters page
(or on any successor or substitute page or service providing quotations of
interest rates applicable to dollar deposits in the London interbank market
comparable to those currently provided on such page, as determined by the
Administrative Agent from time to time).

 

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

(l)            Section 4.9 of the Credit Agreement is hereby amended by (i)
adding an “(a)” before the beginning phrase of “If prior to”, (ii) replacing the
existing “(a)” with “(i)” and replacing the existing “(b)” with “(ii)”, and
(iii) adding the following new clause (b):

 

(b)       If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i) above have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in clause (a)(i) above have not arisen but the supervisor for the administrator
of the Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the Screen Rate shall no longer be used for determining interest
rates for loans, then the Administrative Agent and the Borrowers shall endeavor
to establish an alternate rate of interest to the Screen Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable (but for
the avoidance of doubt, such related changes shall not include a reduction of
the Applicable Margin). Notwithstanding anything to the contrary in Section
13.2, such amendment shall become effective without any further action or
consent of any other party to this Agreement so long as the Administrative Agent
shall not have received, within five (5) Business Days of the date notice of
such alternate rate of interest is provided to the Lenders, a written notice
from the Required US Lenders stating that such Required US Lenders object to
such amendment. Until an alternate rate of interest shall be determined in
accordance with this clause (b) (but, in the case of the circumstances described
in clause (ii) of the first sentence of this Section 4.9(b), only to the extent
the Screen Rate for the applicable currency and/or such Interest Period is not
available or published at such time on a current basis), (x) any Notice of US
Conversion/Continuation that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Revolving Borrowing shall be
ineffective, and (y) if any Notice of Revolving Borrowing or Notice of Swingline
Borrowing requests a Eurodollar Revolving Borrowing, such Borrowing shall be
made as a Base Rate Borrowing; provided, that, if such alternate rate of
interest shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.

 

 

 

 

(m)           Section 6.10 of the Credit Agreement is hereby amended by
replacing “$50,000,000” with “$75,000,000” in both instances;

 

(n)           Section 6.12 of the Credit Agreement is hereby amended by
inserting “(a)” before the first sentence of such Section and adding the
following new subsection (b):

 

(b)       The information included in the Beneficial Ownership Certification is
true and correct in all respects.

 

(o)           Section 6.16 of the Credit Agreement is hereby amended by
replacing the penultimate sentence in its entirety with the following new
sentence:

 

None of the Loan Parties, any Subsidiary, or to the knowledge of the applicable
Loan Party or such Subsidiary, any of their respective directors, officers or
employees, or to the knowledge of the US Borrower, any agent of a Loan Party or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facilities established hereby, (i) is a Person that is owned or
controlled by a Sanctioned Person, (ii) is a Sanctioned Person or (iii) is
located, organized or resident in a Sanctioned Country.

 

(p)           The Credit Agreement is hereby amended by adding the following new
Section 6.20:

 

Section 6.20. EEA Financial Institution; Other Regulations. None of the Loan
Parties nor any of their Subsidiaries is an EEA Financial Institution.

 

(q)           Section 7.2 of the Credit Agreement is hereby amended by removing
the word “and” at the end of subsection (g), replacing the “.” at the end of
subsection (h) and adding the following new subsection (i):

 

 

 

 

(i)       any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in parts (c) or (d) of such certification.

 

(r)            Section 7.4 of the Credit Agreement is hereby amended by adding
the following new sentence at the end thereof:

 

The Borrowers will maintain in effect and enforce policies and procedures
reasonably designed to promote and achieve compliance by the Borrowers, their
Subsidiaries and their respective directors, officers, employees and agents
which are acting or benefitting in any capacity in connection with this
Agreement with Anti-Corruption Laws and applicable Sanctions.

 

(s)            Clause (i) of Section 9.1 of the Credit Agreement is hereby
amended by replacing “$15,000,000” with “$25,000,000”;

 

(t)            Clause (j) of Section 9.1 is hereby amended by replacing such
clause in its entirety with the following:

 

(j)       other Indebtedness of the Loan Parties to the extent that after giving
effect to the incurrence of such Indebtedness, the Borrowers would be in
compliance with Section 8.1; provided, however, that Priority Indebtedness shall
not at any time exceed 10% of Consolidated Net Tangible Assets (calculated as of
the end of the most recently ended Fiscal Quarter for which financial statements
have been delivered pursuant to Section 7.1).

 

(u)           Clause (i) of Section 9.2 of the Credit Agreement is hereby
amended by replacing such clause in its entirety with the following:

 

(i)       Liens on the assets of Loan Parties securing Indebtedness of the Loan
Parties permitted under Section 9.1(j).

 

(v)           Clause (h) of Section 9.2 of the Credit Agreement is hereby
amended by replacing such clause in its entirety with the following:

 

(h)      Liens (including leases) in favor of the Governmental Authorities (i)
issuing Tax Exempt Bonds permitted under Section 9.1(h) so long as such Liens
only apply to the facility financed (in whole or in part) with the proceeds from
the issuance of such Tax Exempt Bonds (or improvements thereto or extensions
thereof), (ii) in connection with leases of improvements or facilities by the
Loan Parties from Governmental Authorities that issue Intercompany Taxable Bonds
permitted under Section 9.1(g), and (iii) in connection with leases permitted
under Section 9.8(ii), in each case solely to the extent such improvements and
facilities are required to be owned by such Governmental Authorities in order to
obtain the related ad valorem property tax exemptions; and

 

 

 

 

(w)          Section 9.3 of the Credit Agreement is hereby amended by (i)
removing the final sentence at the end of clause (b) thereof, (ii) adding “and”
at the end of subsection (vi) of clause (b) of such Section and (iii) replacing
subsections (vii) and (viii) of clause (b) of such Section in their entirety
with the following:

 

(vii)       disposition of assets so long as the aggregate net book value of
such assets in any Fiscal Year does not exceed 10% of the consolidated total
assets of the Loan Parties as of the last day of the prior Fiscal Year; provided
that dispositions of assets shall not be taken into account in the calculation
of whether such 10% threshold is exceeded under this subsection (vii) where the
net proceeds thereof are applied within 365 days of the date of such disposition
to (i) the permanent repayment of senior Indebtedness of the Loan Parties, other
than Indebtedness between or among any Loan Party or Affiliates (and in
connection with any such repayment of senior Indebtedness, the Borrowers shall
offer to apply a pro rata amount of the net proceeds to the prepayment of the
Revolving Loans with a corresponding permanent reduction in Revolving
Commitments and the mandatory tender and redemption of Bonds with a
corresponding permanent reduction in Bond Commitments); or (ii) the direct or
indirect acquisition of assets (including the acquisition of equity in a Person
that will become a Loan Party) to be used in the ordinary course of business of
any Loan Party; provided further, that both immediately before and immediately
after giving pro forma effect to any asset disposition under this subsection
(vii), (x) no Event of Default shall exist or would result therefrom and (y) and
the Borrowers shall be in compliance with Section 8.1 as of the last day of the
most recently ended Fiscal Quarter for which financial statements have been
delivered.

 

(x)            Clause (n) of Section 9.4 of the Credit Agreement is hereby
amended by replacing such clause in its entirety with the following:

 

(n)       other Investments made after the Amendment Effective Date which in the
aggregate do not exceed $150,000,000 at cost at any time during the term of this
Agreement; and

 

(y)           Section 9.8 of the Credit Agreement is hereby amended by replacing
the first sentence in its entirety with the following:

 

The Borrowers will not, and will not permit any of the other Loan Parties to,
enter into any arrangement, directly or indirectly, whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereinafter acquired, and thereafter rent or lease such property or
other property that it intends to use for substantially the same purpose or
purposes as the property sold or transferred (such arrangement, a
“Sale/Leaseback”), other than (i) the sale of property of a Borrower or
Guarantor to a Governmental Authority that issues Tax Exempt Bonds or
Intercompany Taxable Bonds permitted hereunder and leases said property back to
a Borrower or Guarantor in connection with such Tax Exempt Bonds or Intercompany
Taxable Bonds, (ii) the sale of property of a Borrower or Guarantor to a
Governmental Authority that leases said property back to a Borrower or Guarantor
solely to the extent that (x) such property is required to be owned by such
Governmental Authority in order to obtain the related ad valorem property tax
exemption and (y) the aggregate amount payable by the Loan Parties under such
leases does not exceed $10,000,000 in any Fiscal Year, and (iii) Sale/Leasebacks
that involve the sale of up to $20,000,000 of assets in the aggregate.

 

 

 

 

(z)            The Credit Agreement is hereby amended by adding the following
new Section 9.12:

 

Section 9.12 Government Regulation. The Borrowers will not, and will not permit
any Subsidiary to, (a) be or become subject at any time to any law, regulation
or list of any Governmental Authority of the United States (including, without
limitation, the OFAC list) that prohibits or limits the Lenders or the
Administrative Agent from making any advance or extension of credit to the
Borrowers or from otherwise conducting business with the Loan Parties, or (b)
fail to provide documentary and other evidence of the identity of the Loan
Parties as may be requested by the Lenders or the Administrative Agent at any
time to enable the Lenders or the Administrative Agent to verify the identity of
the Loan Parties or to comply with any applicable law or regulation, including,
without limitation, Section 326 of the Patriot Act at 31 U.S.C. Section 5318.

 

(aa)         The Credit Agreement is hereby amended by adding the following new
Section 9.13:

 

Section 9.13. Sanctions and Anti-Corruption Laws. The Borrowers will not, and
will not permit any Subsidiary to, request any Borrowing or Letter of Credit or
use the proceeds of any Loan or Letter of Credit (a) to fund, finance or
facilitate any activities of or business with any Sanctioned Person or in any
Sanctioned Country, (b) that will result in a violation by any Person (including
any Person participating in the transaction, whether as a Joint Lead Arranger,
the Administrative Agent, any Lender (including a Swingline Lender) or the
Issuing Bank or otherwise) of Sanctions or (c) that would in any manner violate
any Anti-Corruption Laws.

 

(bb)         The Credit Agreement is hereby amended by adding the following new
Sections 13.19 and 13.20:

 

Section 13.19. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

 

 

 

(a)       the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)       the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i)       a reduction in full or in part or cancellation of any such liability;

 

(ii)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)       the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

Section 13.20. Certain ERISA Matters.

 

(a)       Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Arranger, and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

 

(i)       such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Plans in
connection with the Loans, the Letters of Credit or the Commitments,

 

 

 

 

 

(ii)       the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii)       (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

 

(iv)      such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)       In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arranger, and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:

 

(i)        none of the Administrative Agent, the Arranger, or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

 

(ii)       the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

 

 

 

(iii)      the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

 

(iv)      the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

 

(v)       no fee or other compensation is being paid directly to the
Administrative Agent, the Arranger or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement.

 

(c)       The Administrative Agent and the Arranger hereby inform the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

(bb)         The Credit Agreement is hereby amended by replacing Schedule I – B
in its entirety with Schedule I – B attached hereto.

 

 

 

 

2.             Joinder Of New Lenders.

 

(a)           Upon execution of this Amendment, each New Lender shall be a party
to the Credit Agreement (as amended by this Amendment) and have all of the
rights and obligations of a Lender thereunder and under the other Loan
Documents. Each New Lender (a) represents and warrants that it is legally
authorized to enter into this Amendment and this Amendment is the legal, valid
and binding obligation of such New Lender, enforceable against it in accordance
with its terms; (b) confirms that it has received a copy of the Credit
Agreement, this Amendment and all of the Annexes, Exhibits and Schedules
thereto, together with copies of the financial statements delivered pursuant to
Section 7.1 of the Credit Agreement, if any, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment; (c) agrees that it will, independently
and without reliance upon the Existing Lenders, the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement (as amended by this Amendment), the
other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto; and (d) agrees that it will be bound by the provisions of the
Credit Agreement (as amended by this Amendment) and will perform in accordance
with its terms all the obligations which by the terms of the Credit Agreement
(as amended by this Amendment) are required to be performed by it as a Lender.
The Revolving Commitment and Bond Purchase Commitment of each New Lender after
giving effect to this Amendment shall be as set forth on Schedule II attached
hereto.

 

(b)           Each of the Loan Parties agrees that, as of the Amendment
Effective Date, each New Lender shall (a) be a party to the Credit Agreement and
the other Loan Documents (as applicable), (b) be a “Lender” for all purposes of
the Credit Agreement and the other Loan Documents, and (c) have the rights and
obligations of a Lender under the Credit Agreement and the other Loan Documents.

 

(c)           The applicable address, facsimile number and electronic mail
address of each New Lender for purposes of Section 13.1 of the Credit Agreement
are as set forth in the Administrative Questionnaire delivered by such New
Lender to the Administrative Agent on or before the Amendment Effective Date or
to such other address, facsimile number and electronic mail address as shall be
designated by such New Lender in a notice to the Administrative Agent.

 

 

 

 

3.             Reallocation of Commitments. Upon this Amendment becoming
effective, (i)the Lenders shall be deemed to have assigned US Revolving
Commitments, Canadian Revolving Commitments, Tranche A Bond Purchase Commitments
and Tranche B Bond Purchase Commitments among the Lenders such that the
Revolving Commitment, Canadian Revolving Commitment, Tranche A Bond Purchase
Commitments and Tranche B Bond Purchase Commitments and the Bond Purchase
Commitment of each Lender is set forth on Schedule II, (ii) the outstanding US
Revolving Loans shall be reallocated by causing such fundings and repayments
among the US Lenders of the US Revolving Loans as necessary such that, after
giving effect to this Amendment, each US Lender will hold US Revolving Loans on
a pro rata basis based on its US Revolving Commitment (after giving effect to
such increases), (iii) the outstanding Canadian Revolving Loans shall be
reallocated by causing such fundings and repayments among the Canadian Lenders
of the Canadian Revolving Loans as necessary such that, after giving effect to
this Amendment, each Canadian Lender will hold Canadian Revolving Loans on a pro
rata basis based on its Canadian Revolving Commitment (after giving effect to
such increases) and (iv) the Bonds held by Lenders shall be repurchased pursuant
to the mandatory tender provisions contained in the Bond Indentures and
re-issued to Lenders in accordance with Schedule II. All processing and/or
recordation fees required under the Credit Agreement in connection with the
foregoing assignments and transfers are hereby waived. The Lenders acknowledge
that the transfer of the Bonds is restricted to (A) a “qualified institutional
buyer” within the meaning of Rule 144A of the Securities Act of 1933 (the “1933
Act”), as amended, who is also a “qualified purchaser” within the meaning of the
Investment Company Act of 1940, as amended (a “Qualified Purchaser”) or (B) an
accredited investor as defined in rule 501(a)(1), (2), (3) or (7) under
Regulation D as promulgated under the 1933 Act (an “Institutional Accredited
Investor”) and in accordance with an available exemption from the registration
requirements of Section 5 of the 1933 Act, any applicable state securities laws,
and in minimum denominations of $250,000. By purchasing the Bonds, each of the
Lenders purchasing such Bonds acknowledges that it is either a Qualified
Purchaser or an Institutional Accredited Investor and that the Bonds may only be
transferred in accordance with the transfer restrictions described above.
Notwithstanding the foregoing, each Lender acknowledges that it is a Qualified
Purchaser.

 

4.             Conditions to Effectiveness of this Amendment. Notwithstanding
any other provision of this Amendment and without affecting in any manner the
rights of the Lenders hereunder, it is understood and agreed that this Amendment
shall not become effective, and the Borrowers shall have no rights under this
Amendment, until the date the following conditions are satisfied or waived in
writing (the “Amendment Effective Date”):

 

(a)           The Administrative Agent (or its counsel) shall have received the
following, each in form and substance satisfactory to the Administrative Agent:

 

i.       a counterpart of this Amendment signed by or on behalf of the
Borrowers, the Guarantors, the Administrative Agent and all Lenders (including
the New Lenders) or written evidence satisfactory to the Administrative Agent
(which may include telecopy or electronic mail transmission of a signed
signature page of this Amendment) that such party has signed a counterpart of
this Amendment;

 

ii.      Assignment and Acceptance Agreements duly executed by each Lender party
to the Credit Agreement in effect prior to the date hereof that is not executing
and delivering this Amendment, assigning all of its Commitments, Loans and Bonds
to SunTrust Bank, to be reallocated hereunder upon this Amendment becoming
effective, and acknowledged and agreed by the Borrowers and the Administrative
Agent;

 

iii.     a certificate of the Secretary or Assistant Secretary of each Loan
Party, attaching and certifying copies of its bylaws and of the resolutions of
its board of directors, or partnership agreement or limited liability company
agreement, or comparable organizational documents and authorizations,
authorizing the execution, delivery and performance of the Amendment and
certifying the name, title and true signature of each officer of such Loan Party
executing the Amendment;

 

 

 

 

iv.     certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of each Loan Party, together with a certificate of good
standing or existence, as may be available from the Secretary of State (or
equivalent) of the jurisdiction of organization of such Loan Party;

 

v.      a favorable written opinion of White & Case LLP, primary counsel to the
Loan Parties, a favorable written opinion of Jones Walker LLP, bond counsel to
the Loan Parties, and a favorable written opinion of McCarter & English, LLP,
bond counsel to the Loan Parties, in each case addressed to the Administrative
Agent, Issuing Banks and each of the Lenders, and covering such matters relating
to the Loan Parties, the Amendment and the transactions contemplated therein as
the Administrative Agent or the Required Lenders shall reasonably request;

 

vi.     duly executed supplements to the Bond Indentures substantially in the
form set forth on Exhibit A attached hereto (the “Bond Indenture Supplements”),
together with copies of all documents, resolutions, consents, opinions and other
agreements required thereunder;

 

vii.    duly executed waiver and consents to the Bond Indenture Supplements
substantially in the form set forth on Exhibit B attached hereto (the “Waiver
and Consents”);

 

viii.   receipt by the Administrative Agent and Bond Purchasers of executed
Bonds issued in the names of the Bond Purchasers in the increments set forth on
Schedule III which Bonds shall have been authenticated by the applicable Bond
Trustees and delivered to the Bond Purchasers (and all conditions set forth in
the Bond Indenture Supplements and other Bond Documents with respect thereto
shall have been satisfied in all respects), in each case, in form and substance
satisfactory to the Administrative Agent and certified by a Responsible Officer
of the US Borrower;

 

ix.      certified copies of all consents, approvals, authorizations,
registrations and filings and orders required or advisable to be made or
obtained under any Requirement of Law, or by any Contractual Obligation of each
Loan Party, in connection with the execution, delivery, performance, validity
and enforceability of the Loan Documents, the Bond Documents or any of the
transactions contemplated thereby, and such consents, approvals, authorizations,
registrations, filings and orders shall be in full force and effect and all
applicable waiting periods shall have expired or been terminated, and no
investigation or inquiry by any Governmental Authority regarding the Commitments
or any transaction being financed with the proceeds thereof shall be ongoing, or
certification that no such consents, approvals, authorizations, registrations
and filings and orders are required;

 

 

 

 

x.      if requested by any Lender in writing at least five (5) Business Days
prior to the Amendment Effective Date, a promissory note in form and substance
reasonably satisfactory to the Administrative Agent evidencing the applicable
Revolving Commitment of such Lender and the applicable Loans made by such Lender
to the Borrowers, such promissory note to be payable to the order of such
Lender; provided that a PDF of such promissory note shall suffice for satisfying
this condition for purposes of the Amendment Effective Date, with original
copies to be provided thereafter; and

 

xi.      all documentation and other information that the Administrative Agent
reasonably requests in writing at least five (5) days prior to the Amendment
Effective Date in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)).

 

(b)           (i) No Default or Event of Default shall exist under any of the
Loan Documents or the Bond Documents, (ii) all representations and warranties of
each Loan Party set forth in the Loan Documents are true and correct, (iii)
since December 31, 2017, there shall have been no change which has had or could
reasonably be expected to have a Material Adverse Effect and (iv) immediately
before and after giving pro forma effect to the Amendment, the Borrowers shall
be in compliance with Section 8.1 of the Credit Agreement and Sections 10.10(a)
and (c) of the Note Purchase Agreement, dated May 8, 2015, by US Borrower as
issuer, in each case, as of the last day of the most recently ended Fiscal
Quarter for which financial statements have been delivered.

 

(c)           The Administrative Agent shall have received a copy of each of the
notices sent to the then owners of the Bonds regarding mandatory tender at least
seven (7) days prior to the Amendment Effective Date.

 

(d)           The Administrative Agent and the Coordinating Lead Arrangers shall
have received payment of all fees due and payable on the Amendment Effective
Date, together with reimbursement or payment of its costs and expenses incurred
in connection with this Amendment or the Credit Agreement (including reasonable
fees, charges and disbursements of King & Spalding LLP, counsel to the
Administrative Agent).

 

(e)           At least five (5) days prior to the Amendment Effective Date, any
Borrower that qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation shall deliver a Beneficial Ownership Certification in
relation to such Borrower.

 

5.             Representations and Warranties. To induce the Lenders and the
Administrative Agent to enter into this Amendment, each Borrower hereby
represents and warrants to the Lenders and the Administrative Agent:

 

(a)            Each Loan Party and each of its Subsidiaries (i) is duly
organized, validly existing and in good standing as a corporation, partnership
or limited liability company under the laws of the jurisdiction of its
organization, (ii) has all requisite power and authority to carry on its
business as now conducted, and (iii) is duly qualified to do business, and is in
good standing, in each jurisdiction where such qualification is required, except
where a failure to be so qualified could not reasonably be expected to result in
a Material Adverse Effect;

 

 

 

 

(b)           The execution, delivery and performance by each Borrower of this
Amendment are within such Borrower’s organizational powers and have been duly
authorized by all necessary organizational and, if required, shareholder,
partner or member, action;

 

(c)           The execution, delivery and performance by the Borrowers of this
Amendment, (a) do not require any consent or approval of, registration or filing
with, or any action by, any Governmental Authority, except those as have been
obtained or made and are in full force and effect, or where the failure to do
so, individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, (b) will not violate any Requirements of Law applicable
to any Loan Parties or any judgment, order or ruling of any Governmental
Authority except where any such violation, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect, (c) will not
violate or result in a default under any indenture, material agreement or other
material instrument binding on any Loan Parties or any of their assets or give
rise to a right thereunder to require any payment to be made by any Loan Parties
except where any such violation or default, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect, (d) will not
result in the creation or imposition of any Lien on any asset of any Loan Party
and (e) will not contravene, result in any breach of, or constitute a default
under any limited liability company or corporate charter, operating agreement or
by-laws or any other legal entity organizational documents or members or
shareholders agreement or similar agreement;

 

(d)           This Amendment has been duly executed and delivered for the
benefit of or on behalf of each Borrower and constitutes a legal, valid and
binding obligation of each Borrower, enforceable against such Borrower in
accordance with its terms except as the enforceability hereof may be limited by
bankruptcy, insolvency, reorganization, moratorium and other laws affecting
creditors’ rights and remedies in general; and

 

(e)           The representations and warranties contained in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects (without duplication of any materiality provision contained therein),
and no Default or Event of Default has occurred and is continuing as of the date
hereof.

 

6.             Reaffirmations and Acknowledgments.

 

(a)           Reaffirmation of Guaranty. Each Borrower on behalf of itself and
each Guarantor jointly and severally ratifies and confirms the terms of the
guarantees provided for in the Loan Documents with respect to the indebtedness
now or hereafter outstanding under the Credit Agreement as amended hereby and
all promissory notes issued thereunder. Each Borrower on behalf of itself and
each Guarantor acknowledges that, notwithstanding anything to the contrary
contained herein or in any other document evidencing any indebtedness of the
Borrowers to the Lenders or any other obligation of the Borrowers, or any
actions now or hereafter taken by the Lenders with respect to any obligation of
the Borrowers, the guarantees provided for in the Loan Documents (i) are and
shall continue to be a primary obligation of the Guarantors, (ii) are and shall
continue to be an absolute, unconditional, joint and several, continuing and
irrevocable guaranty of payment, and (iii) are and shall continue to be in full
force and effect in accordance with their terms. Nothing contained herein to the
contrary shall release, discharge, modify, change or affect the original
liability of the Guarantors under the guarantees provided for in the Loan
Documents.

 

 

 

 

(b)           Acknowledgment of Perfection of Security Interest. Each Borrower
and each Guarantor hereby acknowledges that, as of the date hereof, the security
interests and liens granted to the Administrative Agent and the Lenders under
the Credit Agreement and the other Loan Documents are in full force and effect,
are properly perfected and are enforceable in accordance with the terms of the
Credit Agreement and the other Loan Documents.

 

(c)           Acknowledgment of Privately Negotiated Loan. Each Borrower
acknowledges and agrees that the undersigned Lenders are purchasing the Bonds in
evidence of a privately negotiated loan and in that connection, subsequent to
the date of this letter, each Borrower shall not cause the Bonds to be (i)
assigned a separate rating by any municipal securities rating agency, (ii)
registered with The Depositary Trust Company or any other securities depository,
(iii) transferred pursuant to any type of offering document or official
statement (other than a confidential information memorandum with respect to the
Loans only) or (iv) assigned a CUSIP number by Standard & Poor's CUSIP Service
(excluding any CUSIP number assigned to the Loans).

 

7.             Effect of Amendment. Except as set forth expressly herein, all
terms of the Credit Agreement, as amended hereby, and the other Loan Documents
shall be and remain in full force and effect and shall constitute the legal,
valid, binding and enforceable obligations of the Borrowers to the Lenders and
the Administrative Agent. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement. This Amendment
shall constitute a Loan Document for all purposes of the Credit Agreement.

 

8.             Governing Law. This Amendment shall be governed by, and construed
in accordance with, the laws of the State of New York.

 

9.             No Novation. This Amendment is not intended by the parties to be,
and shall not be construed to be, a novation of the Credit Agreement or an
accord and satisfaction in regard thereto.

 

10.           Costs and Expenses. The Borrowers agree to pay on demand all costs
and expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including, without limitation, the
reasonable fees and out-of-pocket expenses of outside counsel for the
Administrative Agent with respect thereto.

 

 

 

 

11.           Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by facsimile transmission or by electronic mail in pdf form shall
be as effective as delivery of a manually executed counterpart hereof.

 

12.           Binding Nature. This Amendment shall be binding upon and inure to
the benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.

 

13.           Entire Understanding. This Amendment sets forth the entire
understanding of the parties with respect to the matters set forth herein, and
shall supersede any prior negotiations or agreements, whether written or oral,
with respect thereto.

 

14.           Bond Purchaser Consent to Bond Indenture Supplements and to Waiver
and Consents. The Bond Purchasers hereby consent to the Administrative Agent and
the Trustee, under each of the Bond Indentures, as applicable, executing and
delivering each of the Bond Indenture Supplements and the related Waiver and
Consents and, in each case, agree to be bound by the terms thereof.

 

[Signature Pages To Follow]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first above written.

 

  BORROWERS:       ITT HOLDINGS LLC       By /s/ Matthew Rosenboom     Name:
Matthew Rosenboom     Title: Chief Financial Officer       By /s/ John Siragusa
    Name: John Siragusa     Title: Chief Banking Officer       IMTT-QUEBEC INC.
      By /s/ Matthew Rosenboom     Name: Matthew Rosenboom     Title: Chief
Financial Officer       By /s/ John Siragusa     Name: John Siragusa     Title:
Chief Banking Officer       IMTT-NTL, LTD.       By /s/ Matthew Rosenboom    
Name: Matthew Rosenboom     Title: Chief Financial Officer       By /s/ John
Siragusa     Name: John Siragusa     Title: Chief Banking Officer

 

[SIGNATURE PAGE TO SECOND AMENDMENT – ITT HOLDINGS LLC]

 

 

 

 

  GUARANTORS:       International-Matex Tank TerminalIs LLC, IMTT-Bayonne LLC,
IMTT-Gretna LLC, IMTT-BC LLC, IMTT- Pipeline LLC, IMTT-BX LLC, IMTT-
Richmond-CA, IMTT-Illinois LLC, IMTT- Petroleum Management LLC, IMTT-Geismar,
IMTT-Fiasco, LLC, St. Rose Nursery, LLC, East Jersey Railroad and Terminal
Company, Bayonne Industries, Inc., IEP LLC (f/k/a Oil Mop, L.L.C.), ITT-Geismar,
LLC, ITT-Geismar Storage LLC, ITT-Richmond-CA Storage LLC, ITT-NTL, Inc.,
ITT-Richmond-CA LLC, International Environmental Services LLC, Bayonne Plant
Holding, L.L.C. and IMTT Epic LLC,       each as a Guarantor       By /s/ John
Siragusa     Name: John Siragusa     Title: Chief Banking Officer

 

[SIGNATURE PAGE TO SECOND AMENDMENT – ITT HOLDINGS LLC]

 

 

 

 

  LENDERS:       SUNTRUST BANK,   as the Administrative Agent, as a US Issuing
Bank, as Swingline Lender and as an Existing Lender       By /s/ Carmen Malizia
    Name: Carmen Malizia     Title: Director

 

[SIGNATURE PAGE TO SECOND AMENDMENT – ITT HOLDINGS LLC]

 

 

 

 

  STI INSTITUTIONAL AND GOVERNMENT INC.,   as an Existing Lender       By /s/
Hank Harris     Name: Hank Harris     Title:  Managing Director

 

[SIGNATURE PAGE TO SECOND AMENDMENT – ITT HOLDINGS LLC]

 

 

 

 

  ROYAL BANK OF CANADA,   as Canadian Funding Agent, Canadian Issuing Bank and
as an Existing Canadian Lender       By /s/ Emmanuel Athanassiadis     Name:
Emmanuel Athanassiadis    

Title:   Vice President

            National Client Group - Finance

 

[SIGNATURE PAGE TO SECOND AMENDMENT – ITT HOLDINGS LLC]

 

 

 

 

  WELLS FARGO BANK, N.A.,   as an Existing Lender       By /s/ Brandon Dunn    
Name: Brandon Dunn     Title: Vice President       WELLS FARGO MUNICIPAL CAPITAL
STRATEGIES, LLC,   as an Existing Lender       By /s/     Name:     Title:

 

[SIGNATURE PAGE TO SECOND AMENDMENT – ITT HOLDINGS LLC]

 

 

 





 

  BRANCH BANKING AND TRUST COMPANY,   as an Existing Lender       By /s/ James
Giordano     Name: James Giordano     Title:   Senior Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT – ITT HOLDINGS LLC]

 

 

 

 

  REGIONS BANK,   as an Existing Lender       By /s/ Brian Walsh     Name: Brian
Walsh     Title:   Director

 

[SIGNATURE PAGE TO SECOND AMENDMENT – ITT HOLDINGS LLC]

 

 

 

 

  COMPASS BANK,   as an Existing Lender       By /s/ Heather H Allen     Name:
Heather H Allen     Title:   Senior Vice President       COMPASS MORTGAGE
CORPORATION,   as an Existing Lender       By /s/ Heather H Allen     Name:
Heather H Allen     Title:   Authorized Signature

 

[SIGNATURE PAGE TO SECOND AMENDMENT – ITT HOLDINGS LLC]

 

 

 

 

  JPMORGANCHASE BANK, N.A.,   as an Existing Lender       By /s/ Anson Williams
    Name: Anson Williams     Title:   Authorized Officer

 

[SIGNATURE PAGE TO SECOND AMENDMENT – ITT HOLDINGS LLC]

 

 

 

 

  TD BANK, N.A.,   as an Existing Lender       By /s/ Steve Levi     Name: Steve
Levi     Title: Senior Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT – ITT HOLDINGS LLC]

 

 

 

 

  KEYBANK NATIONAL ASSOCIATION,   as an Existing Lender       By /s/ Philip G.
Turner     Name: Philip G. Turner     Title:   Executive Vice President      
KEY GOVERNMENT FINANCE, INC.,   as an Existing Lender       By /s/ Philip G.
Turner     Name: Philip G. Turner     Title:   Executive Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT – ITT HOLDINGS LLC]

 

 

 

 

  BANK OF AMERICA, N.A.,   as an Existing Lender       By /s/ Adam Rose    
Name: Adam Rose     Title: SVP

 

[SIGNATURE PAGE TO SECOND AMENDMENT – ITT HOLDINGS LLC]

 

 

 

 

  U.S. BANK NATIONAL ASSOCIATION,   as an Existing Lender       By /s/ Kara P.
Van Duzee     Name: Kara P. Van Duzee     Title: Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT – ITT HOLDINGS LLC]

 

 

 

 

  FIRST TENNESSEE BANK NATIONAL ASSOCIATION,   as an Existing Lender       By
/s/ Bob Nieman     Name: Bob Nieman     Title: SVP

 

[SIGNATURE PAGE TO SECOND AMENDMENT – ITT HOLDINGS LLC]

 

 

 

 

  ZIONS BANCORPORATION, NATIONAL ASSOCIATION dba AMEGY BANK,   as an Existing
Lender       By /s/ Lauren Eller     Name: Lauren Eller     Title: Vice
President

 

[SIGNATURE PAGE TO SECOND AMENDMENT – ITT HOLDINGS LLC]

 

 

 

 

  AMERICAN SAVINGS BANK, F.S.B.,   as an Existing Lender       By /s/ Edward
Chin     Name: Edward Chin     Title: First Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT – ITT HOLDINGS LLC]

 

 

 

 

  IBERIABANK,   as a New Lender       By /s/ Philip Coote     Name: Philip Coote
    Title: Senior Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT – ITT HOLDINGS LLC]

 

 

 

 

  CITIZENS BANK, N.A.,   as a New Lender       By /s/ John F. Kendrick     Name:
John F. Kendrick     Title: Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT – ITT HOLDINGS LLC]

 

 

 

 

  CITIZENS FUNDING CORP.   as a New Lender       By /s/ John F. Kendrick    
Name: John F. Kendrick     Title: Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT – ITT HOLDINGS LLC]

 

 

 

 

Schedule I-B

 

RATINGS-BASED PRICING GRID

 

 

Pricing
Level

 



 

Ratings

 



 

Applicable Margin
for Eurodollar Loans
and Bankers’
Acceptances

 



 

Applicable Margin for
Base Rate Loans and
Canadian Prime Rate
Loans

 



 

Applicable
Percentage
for
Commitment
Fee

I   ≥ A3 / A- / A-   1.00% per annum   0.00% per annum   0.10% per annum II  
Baa1/BBB+/BBB+   1.125% per annum   0.125% per annum   0.125% per annum III  
Baa2/BBB/BBB   1.25% per annum   0.25% per annum   0.150% per annum IV  
Baa3/BBB-/BBB-   1.50% per annum   0.50% per annum   0.200% per annum V   ≤
Ba1/BB+/BB+   1.75% per annum   0.75% per annum   0.250% per annum

 

[Schedule I-B]

 

 

 

 

Schedule II

 

COMMITMENTS

 

Lenders  US Revolving
Commitments   Canadian Revolving
Commitments   Tax Exempt Bond
Purchase
Commitments   Total  SunTrust Bank  $74,000,000.00    N/A    N/A  
$74,000,000.00  STI Institutional and Government Inc.   N/A    N/A  
$45,225,000.00   $45,225,000.00  Regions Bank  $74,000,000.00    N/A    N/A  
$74,000,000.00  Regions Capital Advantage, Inc.   N/A    N/A   $45,000,000.00  
$45,000,000.00  Compass Bank  $32,750,000.00    N/A   $29,800,000.00  
$62,550,000.00  Compass Mortgage Corporation   N/A    N/A   $35,200,000.00  
$35,200,000.00  Branch Banking and Trust Company  $32,750,000.00    N/A  
$65,000,000.00   $97,750,000.00  Wells Fargo Bank, N.A.  $32,750,000.00    N/A  
 N/A   $32,750,000.00  Wells Fargo Municipal Capital Strategies, LLC   N/A  
 N/A   $65,000,000.00   $65,000,000.00  JPMorganChase Bank, N.A. 
$85,000,000.00    N/A    N/A   $85,000,000.00  Citizens Bank, N.A. 
$27,500,000.00    N/A    N/A   $27,500,000.00  Citizens Funding Corp.   N/A  
 N/A   $45,000,000.00   $45,000,000.00  KeyBank National Association 
$27,500,000.00    N/A    N/A   $27,500,000.00  Key Government Finance, Inc. 
 N/A    N/A   $45,000,000.00   $45,000,000.00  TD Bank, N.A.  $36,250,000.00  
 N/A   $36,250,000.00   $72,500,000.00  US Bank National Association 
$27,500,000.00    N/A   $45,000,000.00   $72,500,000.00  Royal Bank of Canada 
 N/A   $50,000,000.00    N/A   $50,000,000.00  Bank of America, N.A. 
$50,000,000.00    N/A    N/A   $50,000,000.00  First Tennessee Bank National
Association  $15,000,000.00    N/A   $17,500,000.00   $32,500,000.00 
Iberiabank  $15,000,000.00    N/A   $17,500,000.00   $32,500,000.00  Zions
Bancorporation, National Association dba Amegy Bank  $10,000,000.00    N/A  
$17,500,000.00   $27,500,000.00  American Savings Bank, F.S.B.  $10,000,000.00  
 N/A    N/A   $10,000,000.00  Total  $550,000,000.00   $50,000,000.00  
$508,975,000.00   $1,108,975,000.00 

 

[Schedule II]

 

 

 

 

Schedule III

 



 

 

 

Tranche A Bonds

  Tranche B Bonds  Lender  The
Industrial
Development
Board of the
Parish of
Ascension,
Louisiana
Revenue
Bonds
(IMTT-
Geismar
Project),
Series 2007   Louisiana
Public
Facilities
Authority
revenue
Bonds, Series
2007   New Jersey
Economic
Development
Authority,
Revenue
Refunding
Bonds
(IMTT-
Bayonne
Project),
Series 2015   Totals
(Tranche A
Bonds)   Louisiana
Public
Facilities
Authority
Gulf
Opportunity
Zone
Revenue
Bonds
(International
Matex Tank
Terminals
Project),
Series 2010   Louisiana
Public
Facilities
Authority
Revenue
Bonds,
2010A   Louisiana
Public
Facilities
Authority
Revenue Bonds,
2010B   Totals
(Tranche B
Bonds)  STI Institutional and Government Inc.  $16,000,000   $4,900,000  
$3,500,000   $24,400,000   $6,980,000   $7,365,000   $6,480,000   $20,825,000 
Wells Fargo Municipal Capital Strategies, LLC  $23,100,000   $7,000,000  
$5,100,000   $35,200,000   $9,800,000   $10,500,000   $9,500,000   $29,800,000 
Branch Banking and Trust Company   N/A    N/A    N/A    N/A   $21,470,000  
$22,930,000   $20,600,000   $65,000,000  Regions Capital Advantage, Inc. 
$16,000,000   $4,800,000   $3,500,000   $24,300,000   $6,800,000   $7,300,000  
$6,600,000   $20,700,000  Compass Bank   N/A    N/A    N/A    N/A   $9,800,000  
$10,500,000   $9,500,000   $29,800,000  Compass Mortgage Corporation 
$23,100,000   $7,000,000   $5,100,000   $35,200,000    N/A    N/A    N/A    N/A 
TD Bank, N.A.  $12,900,000   $3,900,000   $2,800,000   $19,600,000  
$5,450,000   $5,900,000   $5,300,000   $16,650,000  Key Government Finance,
Inc.  $29,500,000   $9,000,000   $6,500,000   $45,000,000    N/A    N/A    N/A  
 N/A  U.S. Bank National Association  $16,000,000   $4,800,000   $3,500,000  
$24,300,000   $6,800,000   $7,300,000   $6,600,000   $20,700,000  Citizens
Funding Corp.  $16,000,000   $4,800,000   $3,500,000   $24,300,000  
$6,800,000   $7,300,000   $6,600,000   $20,700,000  Iberiabank  $6,200,000  
$1,900,000   $1,400,000   $9,500,000   $2,700,000   $2,800,000   $2,500,000  
$8,000,000  First Tennessee Bank National Association   N/A    N/A    N/A  
 N/A   $5,800,000   $6,100,000   $5,600,000   $17,500,000  Zions Bancorporation,
National Association dba Amegy Bank  $6,200,000   $1,900,000   $1,400,000  
$9,500,000   $2,600,000   $2,900,000   $2,500,000   $8,000,000    
$165,000,000   $50,000,000   $36,300,000   $251,300,000   $85,000,000  
$90,895,000   $81,780,000   $257,675,000 





 

[Schedule III]

 

 

 

 

EXHIBIT A

 

Bond Indenture Supplements

 

[Exhibit A]

 

 

 

 

NEW JERSEY ECONOMIC DEVELOPMENT AUTHORITY

 

AND

 

U.S. BANK NATIONAL ASSOCIATION,
as Trustee

 

FIRST SUPPLEMENTAL INDENTURE OF TRUST

 

Dated as of December 1, 2018

 

Relating to

 

$36,300,000
New Jersey Economic Development Authority
Revenue Refunding Bonds
(IMTT-Bayonne Project)
Series 2015

 

 

 

 

FIRST SUPPLEMENTAL INDENTURE OF TRUST

 

This FIRST SUPPLEMENTAL INDENTURE OF TRUST (this “Supplemental Indenture”),
dated as of December 1, 2018, and effective as of December 5, 2018, between the
NEW JERSEY ECONOMIC DEVELOPMENT AUTHORITY, a public body corporate and politic
constituting an instrumentality of the State of New Jersey (the “Authority”) and
U.S. BANK NATIONAL ASSOCIATION, a national banking association (the “Trustee”),
and supplements and amends that certain Indenture of Trust (the “Original
Indenture” and, together with this Supplemental Indenture, the “Indenture”)
dated as of May 1, 2015 between the Authority and the Trustee.

 

WITNESSETH:

 

WHEREAS, the Authority is empowered pursuant to the New Jersey Economic
Development Authority Act, constituting Chapter 80 of the Pamphlet Laws of 1974
of the State of New Jersey (the “State”), approved on August 7, 1974, as amended
and supplemented (the “Act”) to issue its revenue bonds for the purpose of
fostering and promoting the economy of the State, increasing opportunities for
gainful employment and improving living conditions, assisting in the economic
development or redevelopment of political subdivisions within the State, and
otherwise contributing to the prosperity, health and general welfare of the
State and its inhabitants by inducing manufacturing, industrial, commercial,
recreational, retail, service and other employment promoting enterprises by
making available financial assistance to locate, remain or expand within the
State;

 

WHEREAS, in furtherance of the public purpose for which the Authority was
created, the Authority, pursuant to the Original Indenture, issued $36,300,000
in original aggregate principal amount of its Revenue Refunding Bonds
(IMTT-Bayonne Project) Series 2015 (the “Bonds”), to refinance the Prior Project
(as defined in the Original Indenture), and loaned the proceeds of the sale of
the Bonds to one or more of Bayonne Industries, Inc., a New Jersey corporation,
IMTT-Bayonne LLC, a Delaware limited liability company, and IMTT-BC LLC, a
Delaware limited liability company (collectively, the “Company”) pursuant to
that certain Loan Agreement dated as of May 1, 2015 (collectively, the “Loan
Agreement”), by and between the Authority and the Company;

 

WHEREAS, the Company has requested that the Authority and the Trustee supplement
and amend the Original Indenture pursuant to this Supplemental Indenture for the
purpose of amending the definitions of the Adjusted LIBOR Rate and the Taxable
Adjusted LIBOR Rate, extending the Mandatory Purchase Date, and making certain
other related changes;

 

WHEREAS, Section 11.02 of the Original Indenture provides that, except under
certain conditions, the Authority and the Trustee may enter into supplemental
indentures with the consent of the Administrative Agent at the direction of the
requisite lenders as required pursuant to the terms of the Credit Agreement and
the Owners of not less than a majority in aggregate principal amount of the
Bonds;

 

WHEREAS, a copy of the written consent of SunTrust Bank, as the Administrative
Agent and the deemed Owner of all of the Bonds Outstanding for purposes of
Section 11.02 of the Original Indenture, is attached hereto as Exhibit A;

 

WHEREAS, Section 11.03 of the Original Indenture provides that a supplemental
indenture shall not become effective unless and until the Company shall have
consented to the execution and delivery of such supplemental indenture;

 

WHEREAS, a copy of the written consent of the Company for purposes of Section
11.03 of the Original Indenture is attached hereto as Exhibit B;

 

 

 

 

WHEREAS, all acts, conditions and things required by the laws of the State and
the Original Indenture to happen, exist and be performed precedent to and in the
execution and delivery of this Supplemental Indenture have happened, exist and
have been performed as so required in order to make this Supplemental Indenture
a valid and binding agreement in accordance with its terms;

 

WHEREAS, the execution and delivery of this Supplemental Indenture have been
duly authorized by the Authority and the Trustee; and

 

WHEREAS, each of the parties hereto represents that it is fully authorized to
enter into and perform and fulfill the obligations imposed upon it under this
Supplemental Indenture and the parties are now prepared to execute and deliver
this Supplemental Indenture.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
Authority and the Trustee hereby covenant and agree as follows:

 

ARTICLE I
RATIFICATION; DEFINITIONS

 

Section 1.1     Relation to Original Indenture; Ratification. This Supplemental
Indenture is supplemental to, and is entered into in accordance with, Section
11.02 of the Original Indenture and constitutes an integral part of the Original
Indenture. Except as supplemented or amended by this Supplemental Indenture, the
provisions of the Original Indenture are in all respects ratified and confirmed
and shall remain in full force and effect.

 

Section 1.2      Definitions. Unless the context shall otherwise require, all
terms which are defined in Section 1.01 of the Original Indenture shall have the
same meanings, respectively, in this Supplemental Indenture as such terms are
given in said Section 1.01 of the Original Indenture.

 

ARTICLE II
AMENDMENTS TO ORIGINAL INDENTURE

 

Section 2.1      Amendments to Section 1.01 of the Original Indenture.

 

(a)          Section 1.01 of the Original Indenture is hereby amended by
amending the following definitions in their entirety:

 

“‘Adjusted LIBOR Rate’ shall mean a rate of interest per annum equal to the
product obtained (rounded upwards, if necessary, to the next higher 1/100th of
1.0%), by multiplying (a) 80% times (b) the sum of (1) One-Month LIBOR divided
by a percentage equal to 1.00 minus the Eurodollar Reserve Percentage plus (2)
the Applicable Margin plus (3) 0.45%. The Adjusted LIBOR Rate shall be adjusted
monthly on the first day of each One-Month LIBOR Interest Period.”

 

“‘Business Day’ means December 5, 2018 and any day other than (a) a Saturday or
Sunday, (b) a day on which the Trustee, any Credit Provider or any Confirming
Bank (if any) is required or permitted by law to close, (c) a day on which the
New York Stock Exchange is closed, and (d) a day on which the Bank, if any, is
required or permitted by law to close.

 

“‘First Supplemental Indenture’ means the First Supplemental Indenture of Trust
dated as of December 1, 2018, by and between the Authority and the Trustee.”

 

2

 

 

“‘Indenture’ shall mean the Indenture of Trust dated as of May 1, 2015, as
supplemented and amended by the First Supplemental Indenture, each by and
between the Authority and the Trustee, and any additional amendments or
supplements hereto.”

 

“‘Interest Payment Date’ shall mean, initially, December 5, 2018 and thereafter
have the meaning assigned thereto in the forms of the Bonds appearing as
Exhibits A and B to this Indenture and shall also mean any Conversion Date.”

 

“‘Mandatory Purchase Date’ shall mean (a) each Conversion Date; (b) each day
immediately following the end of a Calculation Period; (c) while the Bonds bear
interest at the Bank Rate, December 5, 2018 and December 5, 2025; (d) the first
day of any Long Term Period; (e) the Interest Payment Date immediately before
any Credit Facility Termination Date or any Confirming Letter of Credit
Termination Date (provided that such Interest Payment Date shall precede the
Credit Facility Termination Date any Confirming Letter of Credit Termination
Date by not less than 2 Business Days); (f) the Interest Payment Date concurrent
with the effective date of a Substitute Credit Facility or a Substitute
Confirming Letter of Credit; (g) the first Interest Payment Date following the
occurrence of a Determination of Taxability for which the Trustee can give
notice pursuant to the provisions of Section 4.01(b) hereof; (h) the Business
Day immediately following either the failure by any Credit Provider to honor a
drawing on the Credit Facility or the repudiation of the Credit Facility; and
(i) the Business Day set forth in the notice of Mandatory Purchase Date
furnished to the Trustee relating to an Event of Insolvency with respect to the
Credit Provider, which Business Day shall be not less than 30 days following
receipt of such notice by the Trustee; provided that the notice described in
this clause (i) may be given by Electronic Means and receipt by the Trustee
shall be presumed if the Confirming Bank has received an electronic confirmation
of such receipt from the Trustee.”

 

“‘Revolving Credit Agreement’ shall mean the Credit Agreement.

 

“‘Taxable Adjusted LIBOR Rate’ shall mean a rate of interest per annum equal to
the sum obtained (rounded upwards, if necessary, to the next higher 1/100th of
1.0%) by adding (i) One-Month LIBOR divided by a percentage equal to 1.00 minus
the Eurodollar Reserve Percentage plus (ii) the Applicable Margin plus (iii)
0.45 %. The Taxable Adjusted LIBOR Rate shall be adjusted monthly on the first
day of each One-Month LIBOR Interest Period.”

 

(b)          Section 1.01 of the Original Indenture is hereby amended by adding
the following definitions:

 

“‘Credit Agreement’ shall mean that certain Credit Agreement, dated as of May
21, 2015, as supplemented and amended by that certain First Amendment to Credit
Agreement dated as of November 28, 2016 and by that certain Second Amendment to
Credit Agreement dated as of December 5, 2018, each by and among ITT Holdings
LLC, an affiliate of the Company, as US Borrower thereunder, IMTT-Quebec Inc.
and IMTT-NTL, Ltd. as Canadian Borrowers thereunder, the lenders party thereto,
and the Administrative Agent, as amended, amended and restated, supplemented or
otherwise modified from time to time.”

 

“‘Screen Rate’ shall mean have the meaning set forth in Section 2.07(h) hereof.”

 

3

 

 

Section 2.2     Amendment of Section 2.07(f) of the Original Indenture. Section
2.07(f) of the Original Indenture is hereby amended in its entirety as follows:

 

“(f) If at any time after the date of the First Supplemental Indenture there
should be any decline in the maximum marginal rate of federal income tax
applicable to the taxable income of the Holder, its successors or assigns (“Bank
Tax Rate”), then the Adjusted LIBOR Rate in effect hereunder from time to time
as herein provided, for so long as there shall not have occurred a Determination
of Taxability, shall be adjusted, effective as of the effective date of any such
change in the Bank Tax Rate, by multiplying the Adjusted LIBOR Rate by a
fraction, the denominator of which is one hundred percent (100%) minus the Bank
Tax Rate in effect upon the date of the First Supplemental Indenture, and the
numerator of which is one hundred percent (100%) minus the Bank Tax Rate after
giving effect to such change.”

 

Section 2.3     Amendment of Section 2.07(h) of the Original Indenture. Section
2.07(h) of the Original Indenture is hereby amended in its entirety as follows:

 

““(h) In the event that One-Month LIBOR shall not be ascertainable, for any
reason, or for any reason it shall be illegal or unlawful for the Holders of the
Bonds to collect interest based on One-Month LIBOR, then, from and after the
date the Holders of the Bonds determine such condition exists, until the date
such Holders determine such condition no longer exists, the interest rate used
to calculate interest on the Bonds shall be the Base Rate. Further, if at any
time the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that (i) the circumstances set forth in the
preceding sentence have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in the preceding sentence have not
arisen but the supervisor for the administrator of the One-Month LIBOR screen
rate (the “Screen Rate”) or a governmental authority having jurisdiction over
the Administrative Agent has made a public statement identifying a specific date
after which the Screen Rate shall no longer be used for determining interest
rates for loans, then the Administrative Agent and the Authority shall use the
alternate rate as set forth in Section 4.9(b) of the Credit Agreement. Until an
alternate rate of interest shall be determined in accordance with this clause
(h) (but, in the case of the circumstances described in clause (ii) of the first
sentence of this clause (h), only to the extent the Screen Rate for the
applicable currency and/or such Interest Period is not available or published at
such time on a current basis), no Conversion Option shall be available;
provided, that, if such alternate rate of interest shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Indenture. In the event
of any modification related to the calculation of the interest rate on the Bonds
pursuant to this Section 2.07(h), the Company shall provide to the Trustee an
opinion of Bond Counsel satisfactory to the Trustee to the effect that such
modification will not adversely affect the exclusion of interest on the Bonds
from gross income for federal income tax purposes. ”

 

Section 2.4     Amendment of Section 4.01 of the Original Indenture. Section
4.01 of the Original Indenture is hereby amended in its entirety as follows:

 

“(a)   The Bonds shall be subject to mandatory tender by the Owners thereof for
purchase by the Company, on behalf of the Authority, on each Mandatory Purchase
Date. Notwithstanding anything to the contrary in the Indenture, while the Bonds
bear interest at the Bank Rate, (i) the Bonds shall be subject to mandatory
tender by the Owners thereof for purchase by the Company or ITT Holdings LLC, on
behalf of the Company, on the Mandatory Purchase Date on December 5, 2018 and on
December 5, 2025, and (ii) the Bonds shall not otherwise be subject to mandatory
tender without the prior written consent of the Administrative Agent (at the
direction of the requisite lenders pursuant to the terms of the Credit
Agreement).

 

(b)     Except when the Bonds are subject to mandatory tender on (i) the day
immediately following the end of a Calculation Period, (ii) the Business Day
immediately following either the failure by the Credit Provider to honor a draw
on the Credit Facility or the repudiation of the Credit Facility, (iii) a
Conversion Date or (iv) December 5, 2018, the Trustee shall deliver or mail by
first class mail a notice in substantially the form of Exhibit C attached hereto
at least fifteen (15) days prior to the Mandatory Purchase Date to the Owners of
the Bonds at the address shown on the Bond Register.

 

4

 

 

When the Bonds are subject to mandatory tender on the day immediately following
the end of a Calculation Period or on December 5, 2018, the Trustee is not
required to deliver or mail any notice to the Owners of the Bonds.

 

When the Bonds are subject to mandatory tender on the day following either the
failure by the Credit Provider to honor a draw on the Credit Facility or the
repudiation of the Credit Facility, the Trustee shall deliver or mail by first
class mail (or when the Bonds are in the Book-Entry System, send pursuant to the
procedures of the Securities Depository) a notice of mandatory tender in
substantially the form of Exhibit C attached hereto not later than 5:00 P.M. on
the Business Day on which such failure or repudiation occurs to the Owners of
the Bonds at the address shown on the Bond Register. Such notice shall state (i)
that the Bonds are subject to mandatory tender, and (ii) the Mandatory Purchase
Date, which shall be the Business Day immediately following the failure by the
Credit Provider to honor a draw on the Credit Facility or the repudiation of the
Credit Facility.

 

When the Bonds are subject to mandatory tender on a Conversion Date, the Trustee
shall mail by first class mail (or when the Bonds are in the Book-Entry System,
send pursuant to the procedures of the Securities Depository) a notice in
substantially the form of Exhibit C attached hereto at least seven (7) days
prior to the Mandatory Purchase Date to the Owners of the Bonds at the address
shown on the Bond Register.

 

Any notice given by the Trustee as provided in this Section shall be
conclusively presumed to have been duly given, whether or not the Owner receives
the notice. Failure to mail or otherwise send any such notice, or the mailing of
defective notice, to any Owner, shall not affect the proceeding for purchase as
to any Owner to whom proper notice is sent. The Trustee shall provide the
Company, the Credit Provider and the Confirming Bank (if any) with a copy of any
notice delivered to the Owners of the Bonds pursuant to this Section 4.01.

 

(c)       Owners of Bonds shall be required to tender their Bonds to the Trustee
for purchase at the Purchase Price, no later than 10:00 A.M. New York City time
on the Mandatory Purchase Date, and any such Bonds not so tendered by such time
on the Mandatory Purchase Date (“Untendered Bonds”) shall be deemed to have been
purchased pursuant to this Section 4.01. In the event of a failure by an Owner
of Bonds to tender its Bonds on or prior to the Mandatory Purchase Date, said
Owner shall not be entitled to any payment (including any interest to accrue
subsequent to the Mandatory Purchase Date) other than the Purchase Price for
such Untendered Bonds, and any Untendered Bonds shall no longer be entitled to
the benefits of this Indenture, except for the purpose of payment of the
Purchase Price therefor.”

 

Section 2.5     Amendment of Exhibit B to the Original Indenture. Exhibit B of
the Original Indenture is hereby amended in its entirety and replaced with
Exhibit C attached hereto.

 

ARTICLE III
MISCELLANEOUS

 

Section 3.1     Counterparts. This Supplemental Indenture may be executed in
several counterparts, each of which shall be an original and all of which shall
constitute but one and the same instrument. Delivery of an executed counterpart
of a signature page to this Supplemental Indenture by telecopier shall be
effective as delivery of a manually executed counterpart of this Supplemental
Indenture.

 

5

 

 

Section 3.2    Severability. In case any provision in this Supplemental
Indenture shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

Section 3.3     Governing Law. This Supplemental Indenture shall be governed by
and construed in accordance with the laws of the State of New Jersey.

 

Section 3.4      Incorporation into Original Indenture. All provisions of this
Supplemental Indenture shall be deemed to be incorporated in, and made a part
of, the Original Indenture; and the Original Indenture, as amended and
supplemented by this Supplemental Indenture, shall be read, taken and construed
as one and the same instrument.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6

 

 

IN WITNESS WHEREOF, the Authority has caused these presents to be executed in
its name by its duly authorized official and attested by its duly authorized
officer; and to evidence its acceptance of the trusts hereby created, the
Trustee has caused these presents to be executed in its corporate name by its
duly authorized officer, as of the date first above written.

 

  NEW JERSEY ECONOMIC DEVELOPMENT AUTHORITY       By:       Daniel Weick    
Director of Finance and Bond Portfolio Management

 

(SEAL)

 

Attest:

 

By:       Richard T. LoCascio     Assistant Secretary  

 

  U.S. BANK NATIONAL ASSOCIATION, as Trustee       By:       Authorized
Signatory

 

[Signature Page to Supplemental Indenture of Trust]

 

 

 

 

EXHIBIT A

 

WAIVER AND CONSENT OF
SUNTRUST BANK, AS ADMINISTRATIVE AGENT

 

$36,300,000
New Jersey Economic Development Authority
Revenue Refunding Bonds
(IMTT-Bayonne Project)
Series 2015

 

This Waiver and Consent is delivered pursuant to that certain Indenture of Trust
(the “Original Indenture”) dated as of May 1, 2015 between the New Jersey
Economic Development Authority (the “Authority”) and U.S. Bank National
Association, as trustee (the “Trustee”), relating to the above-captioned bonds
(the “Bonds”). All capitalized terms used, but not otherwise defined, herein
shall have the meanings assigned to such terms in the Original Indenture.

 

Pursuant to Section 11.02 of the Original Indenture, Bayonne Industries, Inc., a
New Jersey corporation, IMTT-Bayonne LLC, a Delaware limited liability company,
and IMTT-BC LLC, a Delaware limited liability company (collectively, the
“Company”) have requested the Authority and the Trustee to execute and deliver a
First Supplemental Indenture of Trust dated as of December 1, 2018 (the “First
Supplemental Indenture” and, together with the Original Indenture, the
“Indenture”), which First Supplemental Indenture amends the Original Indenture
to adjust the calculation of interest during the Bank Rate Period and certain
related changes, including, without limitation, the amendment and extension of
the Mandatory Purchase Date and the issuance of replacement Bonds reflecting the
amendments to the Original Indenture.

 

Pursuant to Section 11.02 of the Original Indenture, the Original Indenture may
be amended with the consent of the Owners of not less than a majority in
aggregate principal amount of the Bonds. During the Bank Rate Period, SunTrust
Bank, in its capacity as Administrative Agent (the “Administrative Agent”),
shall be deemed the Owner of the Bonds.

 

The Administrative Agent hereby consents to the execution and delivery by the
Authority and the Trustee of the First Supplemental Indenture. Furthermore, the
Administrative Agent does hereby waive its right to receive at least (i) sixty
days’ notice of the proposed execution and delivery of the First Supplemental
Indenture as required by Section 11.02 of the Original Indenture and (ii) its
right to receive any other notice required under the Original Indenture in
connection with the execution and delivery of the First Supplemental Indenture.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit A-1

 

 

 

 

IN WITNESS WHEREOF, SunTrust Bank, has caused this Waiver and Consent to be
executed by its undersigned duly authorized officer as of this 5th day of
December, 2018.

 

  SUNTRUST BANK, as Administrative Agent       By:              

 

Exhibit A-2

 

 

 

 

EXHIBIT B

 

WAIVER AND CONSENT OF
COMPANY

 

$36,300,000
New Jersey Economic Development Authority
Revenue Refunding Bonds
(IMTT-Bayonne Project)
Series 2015

 

This Waiver and Consent is delivered pursuant to that Indenture of Trust dated
as of May 1, 2015 (the “Original Indenture”), by and between the New Jersey
Economic Development Authority (the “Authority”) and U.S. Bank National
Association, as trustee (the “Trustee”), relating to the above-captioned bonds
(the “Bonds”). All capitalized terms used, but not otherwise defined, herein
shall have the meanings assigned to such terms in the Original Indenture.

 

Pursuant to Section 11.02 of the Original Indenture, Bayonne Industries, Inc., a
New Jersey corporation, IMTT-Bayonne LLC, a Delaware limited liability company,
and IMTT-BC LLC, a Delaware limited liability company (collectively, the
“Company”) have requested the Authority and the Trustee to execute and deliver a
First Supplemental Indenture of Trust dated as of December 1, 2018 (the “First
Supplemental Indenture” and, together with the Original Indenture, the
“Indenture”), which First Supplemental Indenture amends the Original Indenture
to adjust the calculation of interest during the Bank Rate Period and certain
related changes, including, without limitation, the amendment and extension of
the Mandatory Purchase Date and the issuance of replacement Bonds reflecting the
amendments to the Original Indenture.

 

Section 11.03 of the Original Indenture provides in pertinent part that the
First Supplemental Indenture shall not become effective unless and until the
Company shall have consented to the execution and delivery by the Authority and
the Trustee of the First Supplemental Indenture.

 

The Company hereby consents to the execution and delivery by the Authority and
the Trustee of the First Supplemental Indenture. Furthermore, the Company does
hereby waive (i) its right to receive at least fifteen (15) Business Days’
notice of the proposed execution and delivery of the First Supplemental
Indenture Amendment as required by Section 11.03 of the Original Indenture and
(ii) its right to receive any other notice required under the Original Indenture
in connection with the First Supplemental Indenture.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit B-1

 

 

 

 

IN WITNESS WHEREOF, the Company has caused this Waiver and Consent to be
executed by its undersigned duly authorized officer as of this 5th day of
December, 2018.

 

  BAYONNE INDUSTRIES, INC.       By:       John Siragusa     Chief Banking
Officer       IMTT-BAYONNE LLC       By:       John Siragusa     Chief Banking
Officer       IMTT-BC LLC       By:       John Siragusa     Chief Banking
Officer

 

Exhibit B-2

 

 

 

 

EXHIBIT C

 

EXHIBIT B

 

FORM OF BOND
[FOR USE WITH BANK RATE PERIOD ONLY]

 

This Bond may be transferred only to (A) a “qualified institutional buyer”
within the meaning of Rule 144A (a “QIB”) as such Rule has been promulgated by
the 1933 Act who is also a “qualified purchaser” within the meaning of the
Investment Company Act of 1940, as amended (a “Qualified Purchaser”), or (B) an
accredited investor as defined in rule 501(a)(1), (2), (3), or (7) under
Regulation D as promulgated under the 1933 Act (an “Institutional Accredited
Investor”) and in accordance with an available exemption from the registration
requirements of Section 5 of the 1933 Act, any applicable state securities laws,
and in minimum denominations of $250,000.

 

THE STATE OF NEW JERSEY IS NOT OBLIGATED TO PAY, AND NEITHER THE FAITH AND
CREDIT NOR TAXING POWER OF THE STATE OF NEW JERSEY IS PLEDGED TO THE PAYMENT OF,
THE PRINCIPAL, PURCHASE PRICE, IF ANY, OR REDEMPTION PRICE, IF ANY, OF OR
INTEREST ON THIS BOND. THIS BOND IS A SPECIAL, LIMITED OBLIGATION OF THE
AUTHORITY, PAYABLE SOLELY OUT OF THE REVENUES OR OTHER RECEIPTS, FUNDS OR MONEYS
OF THE AUTHORITY PLEDGED UNDER THE INDENTURE AND FROM ANY AMOUNTS OTHERWISE
AVAILABLE UNDER THE INDENTURE FOR THE PAYMENT OF THIS BOND. THIS BOND DOES NOT
NOW AND SHALL NEVER CONSTITUTE A CHARGE AGAINST THE GENERAL CREDIT OF THE
AUTHORITY. THE AUTHORITY HAS NO TAXING POWER.

 

No. R-____ $___________

 

UNITED STATES OF AMERICA
NEW JERSEY ECONOMIC DEVELOPMENT AUTHORITY
REVENUE REFUNDING BONDS
(IMTT-BAYONNE PROJECT)
SERIES 2015

 

REGISTERED OWNER:

 

DATED DATE:

 

THE NEW JERSEY ECONOMIC DEVELOPMENT AUTHORITY, a public body corporate and
politic constituting an instrumentality of the State of New Jersey created and
existing under the Constitution and Laws of the State of New Jersey (the
“Authority”), for value received, hereby promises to pay, solely from the
sources as hereinafter provided, to the registered owner identified above (the
“Bank”) the principal amount of $_________. Principal shall be payable in full
on December 1, 2027. Payment of principal shall be made only upon the
presentation and surrender hereof to the Trustee.

 

The Authority also promises to pay, but solely from the Trust Estate, (i)
interest at the Bank Rate on the outstanding principal amount of this Bond from
the date of this Bond until the principal amount hereof is paid in full, in
monthly installments due on the first day of each month (each, an “Interest
Payment Date”), the first such payment becoming due on January 1, 2019, at the
rate per annum equal to the Bank Rate as defined in the Indenture; and (ii) such
other amounts required to be paid under the Indenture, including Section 2.07
thereof.

 

Exhibit C-1

 

 

 

 

This Bond shall be subject to optional redemption as described in the Indenture.

 

This Bond is also subject to optional and mandatory purchase by the Authority as
described in the Indenture.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
given such terms in the Indenture (hereinafter defined).

 

This Bond is issued pursuant to the New Jersey Economic Development Authority
Act, constituting Chapter 80 of the Pamphlet Laws of 1974 of the State, approved
on August 7, 1974, as amended and supplemented (the “Act”), and an Indenture of
Trust dated as of May 1, 2015, as supplemented and amended by a First
Supplemental Indenture of Trust dated as of December 1, 2018 (collectively, the
“Indenture”), each by and between the Authority and U.S. Bank National
Association (the “Trustee”), for the purpose of currently refunding the
Authority’s (i) Variable Rate Demand Revenue Refunding Bonds (El Dorado
Terminals Company Project) Series 1999B; and (ii) Dock Facility Revenue
Refunding Bonds (Bayonne/IMTT Bayonne Project), Series 1993A, Dock Facility
Revenue Refunding Bonds (Bayonne/IMTT Bayonne Project), Series 1993B and Dock
Facility Revenue Refunding Bonds (Bayonne/IMTT Bayonne Project), Series 1993C
(collectively, the “Project”). Pursuant to a Loan Agreement dated as of May 1,
2015 (the “Agreement”), among the Authority and Bayonne Industries, Inc., a New
Jersey corporation, IMTT-Bayonne LLC, a Delaware limited liability company, and
IMTT-BC LLC, a Delaware limited liability company (collectively, the “Company”),
the Authority has loaned the proceeds of this Bond to the Company.

 

Reference is hereby made to the Credit Agreement dated as of May 21, 2015, as
supplemented and amended by that certain First Amendment to Credit Agreement
dated as of November 28, 2016 and by that certain Second Amendment to Credit
Agreement dated as of December 5, 2018 (the “Credit Agreement”), by and among
ITT Holdings LLC, an affiliate of the Company, as US Borrower thereunder,
IMTT-Quebec Inc. and IMTT-NTL, Ltd. as Canadian Borrowers thereunder, the
lenders party thereto, and the Administrative Agent (as defined in the
Indenture), as amended, amended and restated, supplemented or otherwise modified
from time to time. Reference is hereby made to the Indenture, the Agreement, the
Guarantee and the Credit Agreement and to all amendments thereto for a
description of the provisions, among others, with respect to the nature and
extent of the rights, duties and obligations of the Authority, the Company and
the Holder of this Bond.

 

Executed copies of the Indenture, the Agreement, the Guarantee and the Credit
Agreement are on file in the office of the Authority. Reference is hereby made
to such documents for the provisions, among others, with respect to the custody
and application of the proceeds of this Bond, the collection and disposition of
revenues, a description of the funds charged with and pledged to the payment of
the principal of and interest on this Bond, the nature and extent of the
security, the terms and conditions under which this Bond is or may be issued,
the system of registration of this Bond, the rights, duties and obligations of
the Authority and the rights of the Holder of this Bond, and, by the acceptance
of this Bond, the Holder hereof assents to all of the provisions of such
documents.

 

This Bond is a limited obligation of the Authority, the principal of and
interest on which are payable solely from the Trust Estate under the Indenture,
which Trust Estate has been pledged and assigned to secure the payment hereof.
THE STATE OF NEW JERSEY IS NOT OBLIGATED TO PAY, AND NEITHER THE FAITH AND
CREDIT NOR TAXING POWER OF THE STATE OF NEW JERSEY IS PLEDGED TO THE PAYMENT OF,
THE PRINCIPAL, PURCHASE PRICE, IF ANY, OR REDEMPTION PRICE, IF ANY, OF OR
INTEREST ON THIS BOND. THIS BOND IS A SPECIAL, LIMITED OBLIGATION OF THE
AUTHORITY, PAYABLE SOLELY OUT OF THE REVENUES OR OTHER RECEIPTS, FUNDS OR MONEYS
OF THE AUTHORITY PLEDGED UNDER THE INDENTURE AND FROM ANY AMOUNTS OTHERWISE
AVAILABLE UNDER THE INDENTURE FOR THE PAYMENT OF THIS BOND. THIS BOND DOES NOT
NOW AND SHALL NEVER CONSTITUTE A CHARGE AGAINST THE GENERAL CREDIT OF THE
AUTHORITY. THE AUTHORITY HAS NO TAXING POWER.

 

Exhibit C-2

 

 

 

 

Pursuant to the Indenture, the Trustee is hereby appointed to act as the initial
Bond Registrar. The transfer of this Bond may be registered by the Holder hereof
in person or by his attorney or legal representative at the principal office of
the Bond Registrar, or its successors and assigns, but only in the manner and
subject to the limitations and conditions provided in the Indenture. Upon any
such registration of transfer, the Bond Registrar shall execute and deliver in
exchange for this Bond a new registered Bond or Bonds without coupons,
registered in the name of the transferee or transferees, in denominations
authorized by the Indenture and in the aggregate principal amount equal to the
remaining outstanding principal amount of this Bond, of the same maturity of
principal installments and bearing interest at the same rate.

 

In certain events, on the conditions, in the manner and with the effect set
forth in the Indenture, the unpaid principal of this Bond may become or may be
declared due and payable before the stated maturity thereof, together with
interest accrued thereon.

 

All acts, conditions and things required to exist, happen and be performed
precedent to the issuance of this Bond do exist, have happened and have been
performed in due time, form and manner as required by the Act, and the issuance
of this Bond, together with all other obligations of the Authority, does not
exceed or violate any constitutional or statutory limitations.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit C-3

 

 

 

 

IN WITNESS WHEREOF, the New Jersey Economic Development Authority has caused
this Bond to be executed in its name by the manual or facsimile signature of its
Chairman, and its corporate seal to be impressed or printed hereon and attested
by the manual or facsimile signature of its Assistant Secretary.

 



 

  NEW JERSEY ECONOMIC DEVELOPMENT AUTHORITY       By:                 

 

(SEAL)       Attest:  

 

By:       Assistant Secretary  

 



Exhibit C-4

 

 

 

 

(Form of Certificate of Authentication)

 

CERTIFICATE OF AUTHENTICATION

 

Date of Authentication: ______________

 

This Bond is one of the Bonds of the issue described in the within-mentioned
Indenture of Trust.

 

  U.S. BANK NATIONAL ASSOCIATION,   as Trustee       By:       Authorized
Signatory

 

* * * * *

 

Exhibit C-5

 

 

 

 

(Form of Assignment and Transfer)

 

FOR VALUE RECEIVED, __________ the undersigned, hereby sells, assigns and
transfers unto __________ (Tax Identification or Social Security No. __________)
the within Bond and all rights thereunder, and hereby irrevocably constitutes
and appoints __________ attorney to transfer the within Bond on the books kept
for registration thereof, with full power of substitution in the premises.

 

Dated: _______________

 

Signature of Guarantee:

 

      (Authorized Officer)
Signature must be guaranteed by an Institution which is a participant in The
Securities Transfer Agent Medallion Program (STAMP) or similar program.  
NOTICE: The signature to this assignment must correspond with the name as it
appears upon the face of the within Bond in every particular, without alteration
or enlargement or any change whatever.

 

Exhibit C-6

 

 

 

 

EXHIBIT B

 

Waiver and Consents

 

 

[Exhibit B]

 

 

 

 

WAIVER AND CONSENT OF
SUNTRUST BANK, AS ADMINISTRATIVE AGENT

 

$36,300,000
New Jersey Economic Development Authority
Revenue Refunding Bonds
(IMTT-Bayonne Project)
Series 2015

 

This Waiver and Consent is delivered pursuant to that certain Indenture of Trust
(the “Original Indenture”) dated as of May 1, 2015 between the New Jersey
Economic Development Authority (the “Authority”) and U.S. Bank National
Association, as trustee (the “Trustee”), relating to the above-captioned bonds
(the “Bonds”). All capitalized terms used, but not otherwise defined, herein
shall have the meanings assigned to such terms in the Original Indenture.

 

Pursuant to Section 11.02 of the Original Indenture, Bayonne Industries, Inc., a
New Jersey corporation, IMTT-Bayonne LLC, a Delaware limited liability company,
and IMTT-BC LLC, a Delaware limited liability company (collectively, the
“Company”) have requested the Authority and the Trustee to execute and deliver a
First Supplemental Indenture of Trust dated as of December 1, 2018 (the “First
Supplemental Indenture” and, together with the Original Indenture, the
“Indenture”), which First Supplemental Indenture amends the Original Indenture
to adjust the calculation of interest during the Bank Rate Period and certain
related changes, including, without limitation, the amendment and extension of
the Mandatory Purchase Date and the issuance of replacement Bonds reflecting the
amendments to the Original Indenture.

 

Pursuant to Section 11.02 of the Original Indenture, the Original Indenture may
be amended with the consent of the Owners of not less than a majority in
aggregate principal amount of the Bonds. During the Bank Rate Period, SunTrust
Bank, in its capacity as Administrative Agent (the “Administrative Agent”),
shall be deemed the Owner of the Bonds.

 

The Administrative Agent hereby consents to the execution and delivery by the
Authority and the Trustee of the First Supplemental Indenture. Furthermore, the
Administrative Agent does hereby waive its right to receive at least (i) sixty
days’ notice of the proposed execution and delivery of the First Supplemental
Indenture as required by Section 11.02 of the Original Indenture and (ii) its
right to receive any other notice required under the Original Indenture in
connection with the execution and delivery of the First Supplemental Indenture.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit B-1

 

 

 

 

IN WITNESS WHEREOF, SunTrust Bank, has caused this Waiver and Consent to be
executed by its undersigned duly authorized officer as of this 5th day of
December, 2018.

 

  SUNTRUST BANK, as Administrative Agent       By:                  

 

Exhibit B-2

 

 

 

 

WAIVER AND CONSENT OF
COMPANY

 

$36,300,000
New Jersey Economic Development Authority
Revenue Refunding Bonds
(IMTT-Bayonne Project)
Series 2015

 

This Waiver and Consent is delivered pursuant to that Indenture of Trust dated
as of May 1, 2015 (the “Original Indenture”), by and between the New Jersey
Economic Development Authority (the “Authority”) and U.S. Bank National
Association, as trustee (the “Trustee”), relating to the above-captioned bonds
(the “Bonds”). All capitalized terms used, but not otherwise defined, herein
shall have the meanings assigned to such terms in the Original Indenture.

 

Pursuant to Section 11.02 of the Original Indenture, Bayonne Industries, Inc., a
New Jersey corporation, IMTT-Bayonne LLC, a Delaware limited liability company,
and IMTT-BC LLC, a Delaware limited liability company (collectively, the
“Company”) have requested the Authority and the Trustee to execute and deliver a
First Supplemental Indenture of Trust dated as of December 1, 2018 (the “First
Supplemental Indenture” and, together with the Original Indenture, the
“Indenture”), which First Supplemental Indenture amends the Original Indenture
to adjust the calculation of interest during the Bank Rate Period and certain
related changes, including, without limitation, the amendment and extension of
the Mandatory Purchase Date and the issuance of replacement Bonds reflecting the
amendments to the Original Indenture.

 

Section 11.03 of the Original Indenture provides in pertinent part that the
First Supplemental Indenture shall not become effective unless and until the
Company shall have consented to the execution and delivery by the Authority and
the Trustee of the First Supplemental Indenture.

 

The Company hereby consents to the execution and delivery by the Authority and
the Trustee of the First Supplemental Indenture. Furthermore, the Company does
hereby waive (i) its right to receive at least fifteen (15) Business Days’
notice of the proposed execution and delivery of the First Supplemental
Indenture Amendment as required by Section 11.03 of the Original Indenture and
(ii) its right to receive any other notice required under the Original Indenture
in connection with the First Supplemental Indenture.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit B-3

 

 

 

 

IN WITNESS WHEREOF, the Company has caused this Waiver and Consent to be
executed by its undersigned duly authorized officer as of this 5th day of
December, 2018.

 

  BAYONNE INDUSTRIES, INC.       By:       John Siragusa     Chief Banking
Officer       IMTT-BAYONNE LLC       By:       John Siragusa     Chief Banking
Officer       IMTT-BC LLC       By:       John Siragusa     Chief Banking
Officer

 

Exhibit B-4

 

 

 

 

 

